DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites limitation “receiving, via a transmitter of the field device, …” and claim 17 recites limitation “retrieve, via the transmitter,..” which is confusing as usually the receive or retrieve function is performed by a receiver and not a transmitter.  Their dependent claims don’t cure this issue. 
Claim Objections
Claims 1, 15, 17 and 21 objected to because of the following informalities:  Claims show inconsistent use of colons and semicolons to separate limitations, for example missing colon claim 1; claim 17 has comma after “a transmitter” instead of a semicolon.
Claim 17 recites “retrieve, via the transmitter, data encoded a field device transmission protocol;”. It seems “in” is missing between “data encoded” and “a field device” and should read “retrieve, via the transmitter, data encoded in a field device transmission protocol” consistent with claim 1 limitation.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-14 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al. (US 2016/0100437, hereinafter “Amstrong”) in view of Isenmann et al., (US 2006/0192671, hereinafter “Isenmann”.
For claim 1, Amstrong discloses A computer-implemented method for collecting data from a field device and for performing protocol conversion (see Method 400 of Fig. 4), comprising 
receiving, via a transmitter of the field device (PWAP 224 may implement any suitable number of processors, receivers, transmitters, transceivers, etc.; see par. 0041 and Fig. 2), a data set encoded in a process control protocol (Method 400 begins when one or more processors receive data from a first device conforming to a first communications protocol (block 402). This may include, for example, PWAP 224 receiving data from field communicator 216, as shown in FIG. 2, conforming to a standard wireless communication protocol (block 402); see par. 0088 and Fig. 4), 
extracting, via a processor, a payload from the data set (Method 400 may include one or more processors decoding the data in accordance with the first wireless communications protocol (block 404). This may include, for example, PWAP 224 decoding data received from field communicator 216 (block 402) in accordance with the standard wireless communications protocol (block 404); see par. 0089 and Fig. 4), 
transmitting at least some of the payload encoded in a general-purpose computing communication protocol (PWAP 224 sending the encoded data (block 406) that was received (block 402) and decoded from a plant network device, such as workstation 204, for example, (block 404) to field communicator 216, for example, conforming to a WLAN or BLUETOOTH communications protocol (block 408); see par. 0090-0091 and Fig. 4). 
Amstrong does not explicitly disclose storing, in a memory, at least some of the payload; and.  Isenmann discloses storing, in a memory, at least some of the payload; and (The memory 
For claim 2, Amstrong discloses The computer-implemented method of claim 1, wherein the transmitter of the field device includes one or both of (i) a wired transmitter, and (ii) a wireless transmitter (Field devices 114.1-114.i are typically implemented as devices such as sensors, valves, transmitters, positioners, etc…. some operations typically require the field communicator 116 to implement wired link 105 to connect to a field device 114…; see par. 0026-0028 and Figs. 2-3)
For claim 3, Amstrong discloses The computer-implemented method of claim 1, wherein the process control protocol includes HART, WirelessHART (Process controller 102 may communicate with one or more of field devices 114.1-114.i using the wired HART protocol, which may be converted to a suitable wireless protocol via gateway 112. Examples of suitable wireless protocols may include the WirelessHART protocol, the ISA 100; see par. 0023), Profibus, or FOUNDATION@ Fieldbus protocol (a data transmission system is provided, wherein the field bus protocol can be a protocol selected from the group of the field bus protocols HART®, Profibus and Fieldbus Foundation; see Isenmann par. 0029). 
For claim 4, Amstrong discloses The computer-implemented method of claim 1, wherein receiving the protocol-encoded data set from the field device includes retrieving the protocol-encoded data set from the field device (PWAP 224 may receive data from field communicator 216 in accordance with the first communications protocol (e.g., Wi-Fi, BLUETOOTH, etc.) and decode the data unit to retrieve the embedded data; see par. 0045).
For claim 5, Amstrong does not explicitly disclose The computer-implemented method of claim 4, wherein retrieving the protocol-encoded data set from the field device includes polling the field device. Isenmann discloses The computer-implemented method of claim 4, wherein retrieving the protocol-encoded data set from the field device includes polling the field device (in the memory device of the radio transmission device, measured values, which may be supplied continuously by the field unit or may be polled regularly by the radio transmission device, can be saved; see Isenmann par. 0042). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Isenmann's arrangement in Amstrong's invention so that the radio module can thus answer the request directly, without the necessity to output this request on the HART® bus towards a sensor. This improves the response behavior regarding measuring value requests. The request can thus be accelerated, and take place asynchronously, i.e. at random moments (see Isenmann par. 0098).
For claim 6, Amstrong discloses The computer-implemented method of claim 1, wherein retrieving the protocol-encoded data set from the field device includes generating a data retrieval command encoded in the process control protocol (Upon receiving the data via wired link 220, one or more components of wired network 240 may respond with the appropriate commands by sending data back to gateway 212 via wired link 220. Gateway 212 may then convert the data from the wired communication protocol received via wired link 220 to a suitable wireless communications protocol, and transmit the data received via wired link 220 to one or more of PWAP 224 and/or or more field devices 214.1-214.i in accordance with the second wireless communications protocol (e.g., the WirelessHART communications protocol); see par. 0049).
For claim 7, Amstrong discloses The computer-implemented method of claim 1, wherein the general-purpose computing communication protocol is an IEEE 802.11 protocol, a Bluetooth protocol, a Bluetooth Low Energy protocol (PWAP 224 may be configured to receive communications from field communicator 216 in accordance with any suitable wireless communication protocol other than the WirelessHART and/or ISA 100.11a communications protocols, such as wireless local area network (WLAN) communications protocol, a personal area network (PAN) communications protocol (e.g.BLUETOOTH), a Wi-Fi direct communications protocol, an RFID communications protocol, an NFC communications protocol, an infrared communications protocol, etc; see par. 0042, 0071), a Long Range protocol, and/or a mobile telephony protocol
For claim 8, Amstrong discloses The computer-implemented method of claim 1, wherein transmitting the at least some of the payload includes transmitting the at least some of the payload to a user communicator (field communicator 216 may allow a user 218 to access data such as configuration data, calibration data, and diagnostic data, for example, that is applicable to one or more field devices 214.1-214.i; see par. 0056, 0083-0086).
For claim 10, Amstrong discloses The computer-implemented method of claim 1, wherein transmitting the at least some of the payload includes transmitting the at least some of the payload to a remote asset management system (asset management and control system 208 may communicate with and, in some instances, collect data related to the operating status, compare the configurations of received field devices 214 with the configurations of ordered field devices, reconfigure, and/or perform other maintenance activities on one or more field devices 214.1-214.i upon receiving a request from an operator via workstation 204; see par. 0032, 0054, 0058).
For claim 11, Amstrong discloses The computer-implemented method of claim 10, wherein transmitting the at least some of the payload to a remote asset management system includes transmitting the at least some of the payload via a wireless gateway (asset management and control system 208 may be configured to connect to one or more field devices 214.1-214.i via gateway 212 and/or via a combination of wireless gateway 212 and PWAP 224; see par. 0032).
For claim 12, Amstrong discloses The computer-implemented method of claim 10, wherein transmitting the at least some of the payload to a remote asset management system includes transmitting the at least some of the payload via a wireless mesh network (typical 
For claim 13, Amstrong discloses The computer-implemented method of claim 1, further comprising: 
transmitting, one or both of (i) a calibration command, and (b) a configuration command to the field device (field communicator 216 may communicate with components of both wired network 240 and wireless network 250 using the same communication protocol from the perspective of field communicator 216. By communicating with field devices 214, field communicator 216 may allow a user 218 to access data such as configuration data, calibration data, and diagnostic data, for example, that is applicable to one or more field devices 214.1-214.i. Since WirelessHART communication protocols include a command set that enables a field device 214 to update its software and/or firmware remotely, various embodiments include field communicator 216 utilizing PWAP 224 to send applicable commands to update the software and/or firmware of one or more field devices 214.1-214.i; see par. 0056, 0051).
For claim 14, Amstrong discloses The computer-implemented method of claim 1, further comprising: 
analyzing, via the processor, the payload to diagnose a problem relating to the field device (In various embodiments, the PWAP may also facilitate the field communicator performing various functions regarding one or more plant devices connected to the plant automation network, such as updating plant device firmware and/or software, performing calibration, diagnostics, loop checkouts, etc. In various embodiments, the PWAP may allow a field communicator to access information from the plant automation network and/or from other sources via the plant automation network such as the Internet; see par. 0016, 0056).
For claim 16, Amstrong discloses The computer-implemented method of claim 15, wherein the command of the user is a configuration command, a diagnostic command, a maintenance command, or a calibration command (field communicator 216 may communicate with components of both wired network 240 and wireless network 250 using the same communication protocol from the perspective of field communicator 216. By communicating with field devices 214, field communicator 216 may allow a user 218 to access data such as configuration data, calibration data, and diagnostic data, for example, that is applicable to one or more field devices 214.1-214.i. Since WirelessHART communication protocols include a command set that enables a field device 214 to update its software and/or firmware remotely, various embodiments include field communicator 216 utilizing PWAP 224 to send applicable commands to update the software and/or firmware of one or more field devices 214.1-214.i; see par. 0056, 0051).
For claim 17, Amstrong discloses A field communicator device (field communicator 216, Fig. 2 and par. 0056) comprising: 
one or more processors (processor 304; see par. 0068 and Fig. 3); 
a transmitter (PHY unit 318 may include j number of transceivers 320.1-320.j; see par. 0069 and Fig. 3), 
a wireless network interface controller (Communications engine 302, in conjunction with one or more of network interfaces 314.1-314.i, may be configured to enable data communications between PWAP 300 and one or more other wireless communication devices; see par. 0073 and Fig. 3). and 
a memory storing instructions that, when executed by the one or more processors, cause the field communicator device to (memory 306; see par. 0068 and Fig. 3): 
retrieve, via the transmitter, data encoded a field device transmission protocol (Method 400 begins when one or more processors receive data from a first device conforming to a first communications protocol (block 402). This may include, for example, PWAP 224 receiving data from field communicator 216, as shown in FIG. 2, conforming to a standard wireless communication protocol (block 402); see par. 0088 and Fig. 4), 
interpret, in a device communication module of the wireless communication device, the data (Method 400 may include one or more processors decoding the data in accordance with the first wireless communications protocol (block 404). This may include, for example, PWAP 224 decoding data received from field communicator 216 (block 402) in accordance with the standard wireless communications protocol (block 404); see par. 0089 and Fig. 4), 
transmit, via the wireless network interface controller, at least some of the data (PWAP 224 sending the encoded data (block 406) that was received (block 402) 
Amstrong does not explicitly disclose store, in the memory, at least some of the data; and. Isenmann discloses store, in the memory, at least some of the data; and (The memory device is adapted to store field bus protocol information, and the memory device is then adapted to provide the stored information on demand. The format of the stored data may either comply with a field bus packet or the mere payload data depacketized from the field bus packet may be stored. It thus may be possible to collect information for instance from one or several field units connected to the transmitting-receiving device, and store it in the memory device; see Isenmann par. 0062). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Isenmann's arrangement in Amstrong's invention so that the radio module can thus answer the request directly, without the necessity to output this request on the HART® bus towards a sensor. This improves the response behavior regarding measuring value requests. The request can thus be accelerated, and take place asynchronously, i.e. at random moments (see Isenmann par. 0098). 
For claim 18, Amstrong discloses The field communicator device of claim 17, wherein the field device transmission protocol is Highway Addressable Remote Transducer Protocol (Process controller 102 may communicate with one or more of field devices 114.1-114.i using the wired HART protocol, which may be converted to a suitable wireless protocol via gateway 112. Examples of suitable wireless protocols may include the WirelessHART protocol, the ISA Fieldbus Protocol, Profibus Protocol, or Modbus Protocol (a data transmission system is provided, wherein the field bus protocol can be a protocol selected from the group of the field bus protocols HART®, Profibus and Fieldbus Foundation; see Isenmann par. 0029).
For claim 19, Amstrong discloses The field communicator device of claim 17, wherein the wireless network interface controller is an IEEE 802.11 transmitter, a Bluetooth transmitter, a Bluetooth Low Energy transmitter (PWAP 224 may be configured to receive communications from field communicator 216 in accordance with any suitable wireless communication protocol other than the WirelessHART and/or ISA 100.11a communications protocols, such as wireless local area network (WLAN) communications protocol, a personal area network (PAN) communications protocol (e.g.BLUETOOTH), a Wi-Fi direct communications protocol, an RFID communications protocol, an NFC communications protocol, an infrared communications protocol, etc; see par. 0042, 0071, 0026 for transmitter), a Long Range transmitter, and/or a mobile telephony transmitter (The range of a radio transmission system may also be further increased by the use of specifically shaped antennas, like directional antennas. With the use of a proprietary radio transmission protocol characteristic features when packetizing field bus signals into radio signals may be taken into account. The reason for using a proprietary protocol may be a higher range as allowed by the use of WLAN, Bluetooth or Zigbee; see Isenmann par. 0035-0037 and 0007 for transmitter).
For claim 20, Amstrong discloses The field communicator device of claim 17, the memory storing further instructions that, when executed, cause the field communicator device to: 
receive, via the wireless network interface controller, a command (PWAP 224 may be configured to receive data from field communicator 216, to decode this data in accordance with a first wireless communication protocol, , …field communicator 216 may be configured to embed and/or encapsulate data such as one or more instructions, commands, etc.; see par. 0044) of a user communicator (field communicator 216 may be implemented as a smartphone, a laptop, a tablet computer, or any suitable device that may be configured to perform this functionality. Since commands may be sent from field communicator 216 to one or more field devices 214.1-214.i via communications with PWAP 224, field communicator 216 may be implemented as a device that uses one or more software applications, programs…; see par. 0052), and 
based on the command of the user communicator, issue an instruction to a field device via the transmitter (and to transmit the data re-encoded as part of another communications protocol to that intended target recipient device. Protocol handling module 310 may include instructions representative of address tables, routing tables, or any other suitable routing system to enable processor 304 to receive data from and to transmit data to the intended devices; see par. 0082).
For claim 21, Amstrong discloses A computing system for providing data collection and protocol conversion to enable field devices to wirelessly communicate with asset management tools and systems (see Fig. 2), comprising: 
a wireless computer network (wireless network 250, Fig. 2), 
a wireless user communicator (field communicator 216 may be implemented as a smartphone, a laptop, a tablet computer, or any suitable device that may be configured to perform this functionality; see par. 0052); and 
a field communicator (field communicator 216, Fig. 2 and par. 0056) comprising one or more processors, a transmitter, a wireless network interface controller, and a memory storing instructions that, when executed by the one or more processors (see Fig. 3), cause the computing system to: 
transmit, via the wireless computer network, data encoded in a general-purpose computing communication protocol (PWAP 224 sending the encoded data (block 406) that was received (block 402) and decoded from a plant network device, such as workstation 204, for example, (block 404) to field communicator 216, for example, conforming to a WLAN or BLUETOOTH communications protocol (block 408); see par. 0090-0091 and Fig. 4), 
receive, via the wireless computer network, the data (Method 400 begins when one or more processors receive data from a first device conforming to a first communications protocol (block 402). This may include, for example, PWAP 224 receiving data from field communicator 216, as shown in FIG. 2, conforming to a standard wireless communication protocol (block 402); see par. 0088 and Fig. 4), 
interpret, in the field communicator, the data to generate a data payload encoded in a process control protocol (Method 400 may include one or more processors decoding the data in accordance with the first wireless communications protocol (block 404). This may include, for example, PWAP 224 decoding data received and 
issue an instruction to a field device including the data payload (and to transmit the data re-encoded as part of another communications protocol to that intended target recipient device. Protocol handling module 310 may include instructions representative of address tables, routing tables, or any other suitable routing system to enable processor 304 to receive data from and to transmit data to the intended devices; see par. 0082).
For claim 22, Amstrong discloses The computing system of claim 21, wherein the memory of the field communicator includes further instructions that, when executed by the one or more processors, cause the computing system to: 
serve an application programming interface including routines for adapting user commands to one of plurality of equivalent process control protocols (Asset management and control system 208 may be configured to execute one or more software applications, such the Asset Management System (AMS) application. In accordance with various embodiments, any suitable device connected to wired network 140 may communicate with asset management and control system 208 to execute these applications. For example, an operator may use workstation 204 to execute a suitable application stored on asset management and control system 208 to perform maintenance and/or monitoring activities. Furthermore, asset management and control system 208 may be configured to connect to process controller 202 via wired link 220 and receive process control parameters. Asset management and control .
Claims 9, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Amstrong and Isenmann, and further in view of Parent et al. (US 2013/0295859, hereinafter “Parent”).
For claim 9, the combination of Amstrong and Isenmann does not explicitly disclose The computer-implemented method of claim 1, wherein transmitting the at least some of the payload includes transmitting the at least some of the payload in real-time. Parent discloses The computer-implemented method of claim 1, wherein transmitting the at least some of the payload includes transmitting the at least some of the payload in real-time (the RTU interface 316 provides for the retrieval of real time or historical data associated with the network 206; see Parent par. 0025). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Parent's arrangement in Amstrong's invention so that the various modes of interfacing field devices result in the integration and configuration of differing components which may increase the time, cost, and complexity of the process system while reducing the reliability of the system (see Parent par. 0011).
For claim 15, Amstrong discloses  A computer-implemented method of accessing a field device (see par. 0016 for diagnostics done by the field communicator), comprising 
receiving, in a field communicator device, a command of a user (PWAP 224 may be configured to receive data from field communicator 216, to decode this data in accordance with a first wireless communication protocol, , …field communicator 216 may be configured to embed and/or encapsulate data such as one or more instructions, commands, etc.; see par. including an indication of a field device (asset management and control system 208 may communicate with and, in some instances, collect data related to the operating status, compare the configurations of received field devices 214 with the configurations of ordered field devices, reconfigure, and/or perform other maintenance activities on one or more field devices 214.1-214.i upon receiving a request from an operator via workstation 204; see par. 0032), the command of the user including the indication of the field device received from a user communicator (field communicator 216 may be implemented as a smartphone, a laptop, a tablet computer, or any suitable device that may be configured to perform this functionality. Since commands may be sent from field communicator 216 to one or more field devices 214.1-214.i via communications with PWAP 224, field communicator 216 may be implemented as a device that uses one or more software applications, programs…; see par. 0052), 
identifying, based on the indication of the field device, a target field device including a protocol corresponding to the target field device (protocol handling module 310 may include instructions that enable processor 304 to recognize a target device (e.g., field devices, wired network components, etc.) from communications received from a field communicator, such as field communicator 216, for example, as shown in FIG. 2. Instructions stored in protocol handling module 310 may enable processor 304 to decode data transmitted by a field communicator in accordance with a recognized communications protocol, to determine a target recipient device; see par. 0082),  
encoding, based on the protocol corresponding to the target field device, a protocol- encoded data set (PWAP 224 may receive data from field communicator 216, to decode this data in accordance with a first wireless communication protocol, to re-encode the data in and 
transmitting, via a transmitter, the protocol-encoded data set to the target field device (and to transmit the data re-encoded as part of another communications protocol to that intended target recipient device. Protocol handling module 310 may include instructions representative of address tables, routing tables, or any other suitable routing system to enable processor 304 to receive data from and to transmit data to the intended devices; see par. 0082).
Amstrong does not explicitly disclose generating, based on the command of the user, a device command. Parent discloses generating, based on the command of the user (The input device(s) 522 permit a user to enter data and commands into the processor 512; see Parent par. 0042), a device command (module application 322 of FIG. 3 may interpret the requests for subsequent use by converting the data in the requests to conform to the corresponding wireless communications protocol implemented by the wireless field devices 208 (e.g., WirelessHART™). The example module application 322 also acts as a client to the network server 326 by managing and providing communications (e.g., the requests) to the network server 326. The network server 326 interprets the addresses and commands, prepared by the module application 322 according to the corresponding wireless communications protocol of the network 206, and communicates the address data and command data to the network manager 328; see Parent par. 0028). It would have been obvious to the ordinary skilled in the 
For claim 23, the combination of Amstrong and Isenmann does not explicitly disclose The computing system of claim 22, wherein the application programming interface adapts two or more user commands in parallel. Parent discloses The computing system of claim 22, wherein the application programming interface adapts two or more user commands in parallel (any or all of the example process of FIG. 4 may be performed sequentially and/or in parallel by, for example, separate processing threads, processors, devices, discrete logic, circuits, etc; see Parent par. 0033). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Parent's arrangement in Amstrong's invention so that the various modes of interfacing field devices result in the integration and configuration of differing components which may increase the time, cost, and complexity of the process system while reducing the reliability of the system (see Parent par. 0011).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Junk et al. (US 2010/0145476);
-Brett (US 2015/0081922);
-Hodson et al. (US 2007/0280144.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE S LEE/Examiner, Art Unit 2415       

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415